DETAILED CORRESPONDENCE
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18, 2022 has been entered.
The examiner of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to David Steadman whose contact information is listed below.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, 11, 13, and 17 are pending in the application.
Applicant’s amendment to the claims, filed on April 18, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s remarks filed on April 18, 2022 and declaration under 37 CFR .1132 filed on July 5, 2022 have been fully considered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification/Informalities
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: METHOD FOR PRODUCING A PROTEIN.
The specification must be amended to contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file of the sequence listing filed on August 14, 2019, identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP 2422.03.I and see MPEP 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings. 

Drawing Figures
According to 37 CFR 1.84(u):
(u) Numbering of views.
(1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.
(2) Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters.
The drawing filed on August 14, 2019 is objected to because where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.
A corrected drawing sheet in compliance with 37 CFR 1.121(d) is required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 3-5, 11, and 13 under 35 U.S.C. 112(b) as being indefinite in the recitation of “a useful substance” in claim 1 is withdrawn in view of the applicant’s instant amendment to replace “a useful substance” with “the protein”.  

Claim Rejections - 35 USC § 103
Claims 1, 3-5, 11, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kabanov et al. (US 2006/0019257 A1; cited on Form PTO-892 mailed on June 11, 2021; hereafter “Kabanov”) in view of 
Hassanzadeh et al. (Polymer 74:193-204, 2015; cited on Form PTO-892 mailed on November 18, 2021; hereafter “Hassanzadeh”),  
Sørensen et al. (US 2017/0130064 A1; cited on Form PTO-892 mailed on June 11, 2021; hereafter “Sørensen”), and 
Clarke et al. (US 5,260,202; cited on Form PTO-892; hereafter “Clarke”),
and as evidenced by Baillely et al. (US 5,948,744; cited on Form PTO-892 mailed on June 11, 2021; hereafter “Baillely”).
As amended, the claims are drawn to a method of producing a protein, the method comprising:
secreting and producing the protein in broth by yeast contained in the
broth, the yeast being a Saccharomyces strain, the broth containing a compound (A) represented by a formula (1), the compound (A) having an HLB value of 0.1 to 16 and a number average molecular weight of 9400 to 20000, the weight percentage of the compound (A) based on the weight of the broth being 0.0001 to 10 wt%:
HO-(A1O)m1-( A2O)m2-( A3O)m3-H     (1)
wherein A1O, A2O, and A3O each independently represent a C2-C4 oxyalkylene group; A1O and A2O have different structural formulas, A2O and A3O have different structural formulas; and m1, m2, and m3 each respectively represent the average number of moles of A1O, A2O, and A3O added, and are each independently a number in the range of 1 to 600.
Regarding the claim 1 limitation “a method of producing a protein, the method comprising: secreting and producing the protein in broth by yeast contained in the broth, the yeast being a Saccharomyces strain”, Kabanov discloses a method for increasing protein production by incubating cultured yeast cells including Saccharomyces cerevisiae cells with an amphiphilic polymer (paragraphs [0024] and [0029]). According to Kabanov, the amphiphilic polymer has the effect of increasing expression from heterologous or foreign promoters (paragraph [0090]) and increasing gene expression and protein yield (paragraph [0006]).
Regarding compound (A) represented by a formula (1) in claim 1, the reference of Kabanov discloses an amphiphilic polymer represented by formula (I) (paragraphs [0053] and [0061]). 

    PNG
    media_image1.png
    89
    555
    media_image1.png
    Greyscale

Regarding the claim 1 limitation “wherein A1O, A2O, and A3O each independently represent a C2-C4 oxyalkylene group; A1O and A2O have different structural formulas, A2O and A3O have different structural formulas”, the first and third blocks of Kabanov’s formula (I) are polymers of oxyethylene and the second block of Kabanov’s formula (I) is a polymer of oxypropylene (paragraph [0053]). Oxyethylene is a C2 oxyalkalene group and oxypropylene is a C3 oxyalkalene group. The first block of Kabanov’s formula (I) is different from the second block and the second block of Kabanov’s formula (I) is different from the third block. 
Regarding the claim 1 limitation “m1, m2, and m3 each respectively represent the average number of moles of A1O, A2O, and A3O added, and are each independently a number in the range of 1 to 600”, Kabanov discloses x, y, and z of formula (I) have values from 5 to 200, more preferably 5 to 80 (paragraph [0053]).
Regarding the claim 1 limitation “the compound (A) having an HLB value of 0.1 to 16”, Kabanov discloses the hydrophilic-lipophilic balance (HLB) of the amphiphilic copolymer is less than or equal to 16 and most preferably being between 8 and 16 (paragraph [0069]).
Regarding the claim 1 limitation “a number average molecular weight of 9400 to 20000”, Kabanov does not disclose the number average molecular weight of the amphiphilic copolymer of formula (I). However, according to MPEP 2144.05.I, where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. Kabanov discloses exemplary amphiphilic copolymers having average molecular weights ranging from 1100 to 14600 such as Pluronic® F127 (p. 7, Table 4) and the reference of Hassanzadeh acknowledges that Pluronic® F127 has a number average molecular weight of 12600 (p. 194, column 1, bottom). Also, the reference of Sørensen teaches that poly(oxyethylene-co-oxypropylene) polymers have a number average molecular weight in the range of 200-20,000 g/mol (paragraph [0078]). Thus, the recited number average molecular weight of 9400 to 20000 overlaps with the number average molecular weights of Kabanov’s disclosed exemplary amphiphilic copolymers and lies within the number average molecular weight in the range of 200-20,000 g/mol as taught by Sørensen. As such, a prima facie case of obviousness exists for the limitation “a number average molecular weight of 9400 to 20000”.  
Regarding the claim 1 limitation “the weight percentage of the compound (A) based on the weight of the broth being 0.0001 to 10 wt%” in claim 1, Kabanov discloses the amphiphilic copolymer is present in the media at a concentration ranging from 0.0001% to 5% and 0.1% to 2% (claims 18 and 19) and discloses the embodiment of a concentration of 0.3% (paragraph [0084]). 
Regarding claims 3 and 4, as stated above, the first and third blocks of Kabanov’s formula (I) are polymers of oxyethylene and the second block of Kabanov’s formula (I) is a polymer of oxypropylene (paragraph [0053]). Kabanov does not disclose that the oxypropylene moiety of formula (I) is “1,2-oxypropylene”, however, the evidentiary reference of Baillely is cited in accordance with MPEP 2131.01.III to show that the oxypropylene moiety of Kabanov’s formula (I) is oxy-1,2-propylene (column 6, lines 60-62), i.e., 1,2-oxypropylene. Thus, one would have recognized that the second block of Kabanov’s formula (I) encompasses a polymer of 1,2-oxypropylene.
Regarding claims 5, 11, and 13, as stated above, the second block of Kabanov’s formula (I) encompasses a polymer of 1,2-oxypropylene (paragraph [0053]) and discloses y of formula (I) has a value from 5 to 80 (paragraph [0053]). As stated above, where the claimed ranges lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (MPEP 2144.05.I) and given that the range of “10 to 70” lies within Kabanov’s value from 5 to 80, a prima facie case of obviousness exists for claims 5, 11, and 13.  
Regarding claim 17, Kabanov discloses the amphiphilic copolymer is present in the media at a concentration of 0.1% to 2% (claim 19) and discloses the embodiment of a concentration of 0.3% (paragraph [0084]). 
The difference between Kabanov and the claimed invention is that Kabanov does not disclose secreting and producing the protein in broth. 
The reference of Clarke teaches that certain recombinant heterologous proteins are produced intracellularly in an inactive, insoluble form and it is desirable to secrete the proteins into the culture fluid (column 1, lines 23-30). However, according to Clarke, the secreted protein is exposed to physical, chemical and enzymatic degradation in the extracellular medium such that the quantity of recombinant protein recovered from the fermenter is much less (column 1, lines 39-42). In order to maximize the amount of secreted recombinant protein, Clarke teaches the addition of polyoxyalkylene polymers such as polyoxyethylene-polyoxypropylene copolymers to a fermentation broth, which has the beneficial effects of preventing degradation and raising the yield of a recombinant protein (Abstract). Clarke teaches that S. cerevisiae is a microorganism used for secretion of a recombinant protein (column 3, lines 52-65). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kabanov and Clarke for the Saccharomyces cerevisiae of Kabanov’s method to secrete and produce the protein in a culture broth. One would have been motivated to and would have had a reasonable expectation of success to do this because Kabanov’s method is for the production of recombinant proteins and Clarke acknowledges that secretion is required for certain recombinant proteins to be produced in an active, soluble form. Moreover, Kabanov’s reason for adding polyoxyethylene-polyoxypropylene copolymer is to enhance promoter activity and in view of the teachings of Clarke, one would have recognized that the polyoxyethylene-polyoxypropylene copolymer in Kabanov’s method would also have the beneficial effect of stabilizing and increasing yield of a secreted recombinant protein. Therefore, the method of claims 1, 3-5, 11, 13, and 17 would have been obvious to one of ordinary skill in the art before the effective filing date. 

RESPONSE TO REMARKS: At p. 5 of the instant remarks, the applicant argues that it would not have been obvious to use the recited compound (A) with a molecular weight ranging from 9400 to 20000 because Kabanov discloses that the relatively low molecular weight polymers were superior to the higher molecular weight polymers. 
The applicant’s argument is not found persuasive. According to MPEP 2123.II, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. While Kabanov discloses the Pluronic® co-polymers with relatively lower molecular weights were “most effective” (not “superior” as asserted by the applicant), Kabanov also discloses that high molecular weight Pluronic® co-polymers (F127 and F88) were effective at increasing luciferase production and a mixture of low and high molecular weight Pluronic® co-polymers (L61 and F127) was also effective at increasing luciferase production (paragraph [0085]). In this case, there is nothing in the cited prior art that would discourage one from using a molecular weight ranging from 9400 to 20000 and there is also nothing in the cited prior art to imply that a molecular weight ranging from 9400 to 20000 would not work. As such, Kabanov’s examples do not teach away from a molecular weight ranging from 9400 to 20000. 
Beginning at p. 5 of the instant remarks, the applicant argues that in view of Kabanov’s examples, one would have expected that if the NIH3T3 cells were replaced with Saccharomyces yeast cells, the protein production would be higher in the case of lower molecular weight compounds. The applicant argues that the results of this application unexpectedly show that when a Saccharomyces yeast is used, higher molecular weight compounds within the recited range of 9400 to 20000 are more effective to increase protein production. The applicant argues that the unexpected result is commensurate in scope with the claimed invention.  
The applicant’s argument and declaration under 37 CFR 1.132 are not found persuasive. The applicant’s results are based on measurements of secreted luciferase using yeast Saccharomyces cells in the presence of 0.0001 to 10 wt% of compounds A-7 and A-8 having the characteristics as shown below (relevant parts reproduced from the applicant’s Table 2): 

    PNG
    media_image2.png
    78
    942
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    84
    941
    media_image3.png
    Greyscale

While the nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range (MPEP 716.02(d)), there is no evidence of record or line of reasoning presented to support the extension of the applicant’s result to all other compounds encompassed by compound (A) of claim 1, e.g., compounds with number average molecular weight of 20000, HLB of 0.1, and a C4 oxyalkylene group. While the applicant’s remarks assert that it has been discussed in an interview conducted on March 15, 2022 that a number average molecular weight of 16000 supports an extended range up to 20000 (applicant’s remarks at p. 7, first full paragraph). However, this is not reflected in the corresponding interview summary filed on March 21, 2022. Rather, according to the interview summary, the Examiners suggested that the applicant amend the range of number average molecular weight to “9400 to 16000”. 
For these reasons, the applicant’s unexpected result fails to rebut the prima facie case of obvious. 

Conclusion
Status of the claims:
Claims 1, 3-5, 11, 13, and 17 are pending.
Claims 1, 3-5, 11, 13, and 17 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656